Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.	The pending claims 1-21 are presented for examination.

Double Patenting
2.	Claims 1-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-12 of Deffley et al (US Patent 10,810,158 B2, hereinafter “Deffley”).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the inventions are obvious variants. It is noted that the claims in Deffley does not specify generating a feed. On the other hand, Graham this limitation in [0028] – [0029], [0035] – [0038], [0044] – [0045], [0052], [0065] – [0074] and Fig. 3. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, in view of the teachings of Deffley and Graham, to allow a user readily identify news stories of interest to the user (Graham [0003]). 
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 1-4, 7-9, 11-14, 17-19 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Graham (U.S. 20140164365 A1 hereinafter, “Graham”).
6.	With respect to claim 1,
	Graham discloses a method of searching a database, the method comprising:
evaluating a set of digital media corresponding to activity by a requestor device, wherein the digital media in the set are evaluated to identify one or more associated user accounts;
generating a display for the requestor device, the display including the set of digital media corresponding to the activity by the requestor device and one or more selectable criteria associated with the set of digital media;
receiving a selection regarding a search criterion from the requestor device, the selection received from among the selectable criteria in the generated display;
saving the selected search criterion in memory, wherein the selected search criterion is stored in association with a location within a database; and
generating a feed for the requestor device based on the saved search criterion, wherein the feed includes a chronological list of digital media associated with the saved search criterion, wherein the chronological list is dynamically updated to include new digital media that match the saved search criterion when the matching new digital media is uploaded to the associated location within the database (Graham [0028] – [0029], [0035] – [0038], [0044] – [0045], [0052], [0065] – [0074] and Fig. 3 e.g. [0028] Each user of the social networking system 130 is associated with a user profile, which is stored in the user profile database 131.  [0029] The user profile database 131 may also store content items associated with the user profile, such as images, photos, text, and multimedia content, such as videos or audio files.  A user profile in the user profile database 131 may also maintain references to actions by the corresponding user performed on content items and stored in the action log 133.  These pages may be associated with a news source, a business, a product, a brand, a celebrity, an entertainment figure or source, a group or organization, a sports team, or a topic of interest.  In some embodiments, the user profile page is associated with one or more preferred news sources in which a corresponding user has expressed an interest. [0044] Examples of filters criteria include: a news source, a user, characteristics of the users associated with the news stories (e.g., users connected to the viewing user) a keyword, a topic, content, or any other suitable criteria.  The filtering module 210 may also filter news stories based on a combination of factors described herein and/or additional factors. [0045] The filtering module 210 may request information about the interests of the viewing user associated with the user profile stored in the user profile database 131 or analyze actions associated with the user by the action log 133 to identify one or more news sources in which the viewing user has an interest. [0064] In some embodiments, the recommendation tool 260 presents one or more additional news source to the viewing user as a question or message in a separate interface of the social networking system 130.  The recommendation tool 260 may send the recommendation using any suitable communication channel, such as a notification message, a text message, or another suitable communication medium in the social networking system 130.  If the viewing user accepts a recommended news source, a user profile of the viewing user is updated to include the recommended news source. [0065] FIG. 3 shows an example of a news feed page 300 presented by the social networking system 130 displaying news.  In other embodiments, the news stories are displayed on a separate news story page including news stories without other types of content.  As shown in FIG. 3, the news feed page 300 includes a news feed 301 presenting a plurality of news stories 302a, 302b, 302c associated with other users connected to a viewing user ("Carrie Bradshaw") of the social networking system 130.  [0066] The news story 302a includes a link 304 to news content presented by a news source external to the social networking system 130.  In the example of FIG. 3, the news story 302a also includes a description 305 of the news content and an image 306 associated with the news content. [0067] Filter criteria 313 may be presented by the news feed page 300, allowing the viewing user to modify the displayed news stories 302a, 302b, 302c.  For example, selecting an "All News Stories" filter criteria 313 displays news stories within a threshold time from the current time associated with users connected to the viewing user and users not connected to the viewing user.  In one embodiment, news stories associated with users not associated with the viewing user are displayed in an order based on the popularity of the news stories, the popularity of the topics associated with the news stories, or based on any other suitable attribute.  Selecting a "News Posted by Friends" filter criteria 313 limits the displayed news stories 302a, 302b, 302c to those associated with users connected to the viewing user, as shown by the news feed 301.  Selecting a "News by Source" filter, which filters news stories to limit presentation of news stories to those associated with a selected news source.  [0068] In the example of FIG. 3, the news stories 302a, 302b, 302c are displayed in chronological order based on the date and time that the news stories 302a, 302b, 302c were generated or received.  For example, the posts displayed at the top of the news feed 301 were generated more recently (e.g., 2 minutes ago) than posts lower in the news feed 301. [0069] A recommendation box 315 may be displayed via the news feed page 300.  The recommendation box 315 includes a recommendation for an additional news source for the viewing user.  In this example, the recommendation box 315 provides a question prompting the viewing user to associate an additional news source with the viewing user's user profile.  Accepting the presented additional news source adds the additional news source to the viewing user's user profile.  [0070] FIG. 4 is another example of a news feed page 400 displaying news stories via the social networking system 130.  In the example of FIG. 4, a pull down menu 401 including various view filtering criteria is presented to the viewing user.  The pull-down menu 401 includes various options for types of filtering options 402, and selecting a type of filtering option 402 presents an additional pull-down menu 403 for specifying a value for the selected type of filtering option 402.  In FIG. 4, the viewing user selects a type of filtering option 402 to filter the news stories by news source, prompting the viewing user to select a news source from the additional pull-down menu 403  [0072] News stories stored by the social networking system 130 are retrieved and filtered 503 by the filtering module 210 based on one or more filter criteria, as further described above.  Each news story is associated with a user of the social networking system and includes a link to news content maintained by a news source external to the social networking system 130.  For example, the news stories are filtered 503 to identify news stories associated with users connected to the viewing user or to identify news stories associated with a specified news source.  As other examples, the news stories may also be filtered 503 by one or more key words, content types, or tags associated specified by the viewing user or associated with a news story with which the viewing user has previously interacted, as described above in conjunction with FIG. 2 [as
evaluating a set of digital media (e.g. news feed) corresponding to activity (e.g. viewing) by a requestor device, wherein the digital media in the set are evaluated to identify one or more associated user accounts (e.g. user profile);
generating a display (e.g. Figs. 3-4) for the requestor device, the display including the set of digital media (e.g. news feed) corresponding to the activity by the requestor device and one or more selectable criteria (e.g. criteria) associated with the set of digital media;
receiving a selection (e.g. select) regarding a search criterion from the requestor device, the selection received from among the selectable criteria in the generated display (e.g. Figs. 3-4);
saving (e.g. stored) the selected search criterion (e.g. the user profile page is associated with one or more preferred news sources in which a corresponding user has expressed an interest … filters criteria include: a news source) in memory, wherein the selected search criterion is stored in association with a location within a database (e.g. social network system 130 - news source database 135); and
generating a feed (e.g. news feed) for the requestor device based on the saved search criterion, wherein the feed includes a chronological (e.g. chronological order) list of digital media associated with the saved search criterion, wherein the chronological list is dynamically updated (e.g. more recently) to include new digital media that match the saved search criterion when the matching new digital media is uploaded to the associated location within the database (e.g. social network system 130 - news source database 135)]).
7.	With respect to claim 2,
	Graham further discloses wherein evaluating the set of digital media corresponding to the activity by the requestor device includes identifying one or more inputs received from the requestor device associated with the set of digital media stored in the database (Graham [0028] – [0029], [0035] – [0038], [0044] – [0045], [0052], [0065] – [0074] and Fig. 3 e.g. filter).
8.	With respect to claim 3,
	Graham further discloses wherein the one or more inputs include a selection of at least one of a tag (Graham [0053] and Fig. 3 e.g. metatag), a digital media folder, a user account (Graham [0028] – [0029], [0035] – [0038], [0044] – [0045], [0052], [0065] – [0074] and Fig. 3 e.g. profile), or metadata (Graham [0053] and Fig. 3 e.g. metadata) associated with the set of digital media.
9.	With respect to claim 4,
	Graham further discloses wherein evaluating the set of digital media includes querying the database based on a combination of the one or more inputs, wherein each subsequent input in the combination confine (Graham [0028] – [0029], [0035] – [0038], [0044] – [0045], [0052], [0065] – [0074] and Fig. 3 e.g. filter) a query result corresponding to one or more prior inputs in the combination (Graham [0028] – [0029], [0035] – [0038], [0044] – [0045], [0052] – [0053], [0065] – [0074] and Fig. 3 e.g. profile; metatag; metadata).
10.	With respect to claim 7,
	Graham further discloses wherein the one or more selectable criteria associated with the set of digital media includes a tag, a digital media folder, a user account, or metadata associated with the displayed digital media (Graham [0028] – [0029], [0035] – [0038], [0044] – [0045], [0052] – [0053], [0065] – [0074] and Fig. 3 e.g. profile; metatag; metadata).
11.	With respect to claim 8,
	Graham further discloses maintaining a viewing history in memory, wherein the viewing history includes each digital media viewed by the requestor device in the feed (Graham [0033], [0054] and Fig. 3 e.g. [0033] including web page viewing histories. [0054] The filtering module 210 may use a combination of one or more of the filtering criteria described above to filter news stories for a viewing user.  For example, the filtering module 210 may use any suitable combination of the viewing user's interests, historical data about tags or keywords in viewed news stories, and historical data about a viewing user's interactions with one or more news sources to filter news stories).
12.	With respect to claim 9,
	Graham further discloses updating the feed to include an identifier of the digital media, wherein the identifier is based on the maintained viewing history (Graham [0033], [0054] and Fig. 3 e.g. [0033] including web page viewing histories. [0054] The filtering module 210 may use a combination of one or more of the filtering criteria described above to filter news stories for a viewing user.  For example, the filtering module 210 may use any suitable combination of the viewing user's interests, historical data about tags or keywords in viewed news stories, and historical data about a viewing user's interactions with one or more news sources to filter news stories).
13.	Claims 11-14 and 17-19 are same as claims 1-4 and 7-9 and are rejected for the same reasons as applied hereinabove.
14.	Claim 21 is same as claim 1 and is rejected for the same reasons as applied hereinabove.

Claim Rejections - 35 USC § 103
15.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
16.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
17.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

18.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
19.	Claims 5-6 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Graham in view of Nicholas et al (U.S. 20160343037 A1 hereinafter, “Nicholas”).
20.	With respect to claim 5,
Although Graham substantially teaches the claimed invention, Graham does not explicitly indicate wherein evaluating the set of digital media further includes identifying one or more digital media folders associated with the one or more user accounts.
Nicholas teaches the limitations by stating wherein evaluating the set of digital media further includes identifying one or more digital media folders associated with the one or more user accounts (Nicholas [0246], [0339] e.g. folder).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, in view of the teachings of Graham and Nicholas, to to allow a user readily identify news stories of interest to the user (Graham [0003]).
21.	With respect to claim 6,
	Nicholas further discloses generating the display for the requestor device includes generating a list of the one of more digital media folders (Nicholas [0274] and Fig. 44 e.g. Fig. 44).
22.	Claims 15-16 are same as claims 5-6 and are rejected for the same reasons as applied hereinabove.

23.	Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Graham in view of Lee-Goldman et al (U.S. 20160042069 A1 hereinafter, “Lee-Goldman”).
24.	With respect to claim 10,
Although Graham substantially teaches the claimed invention, Graham does not explicitly indicate receiving an input to remove one of the selected search criterion from memory, wherein the feed is dynamically updated to exclude the digital media associated with the removed search criterion.
Lee-Goldman teaches the limitations by stating receiving an input to remove one of the selected search criterion from memory, wherein the feed is dynamically updated to exclude the digital media associated with the removed search criterion (Lee-Goldman [0045], [0054] e.g. [0045] FIG. 4 illustrates an example social-network user interface with search results.  In particular, FIG. 4 illustrates a page 400 for a post 404 made by a user, named Rhonda, of the online social network.  A news feed 402 may be presented to a user on a display of a computer system by an application such as a web browser. [0054] In particular embodiments, as an alternative to using the typeahead search engine, the structured search query may be generated by searching the unstructured text of the post for words or phrases that refer to categories or locations, in which case the category "pizza" and the location "Palo Alto" may be identified in the text.  The structured (second) search query may then be constructed using a template of the form "category=X and location=Y".  Substituting "pizza" for X and "Palo Alto" for Y, the template may be transformed to the query "category=pizza and location=Palo Alto".  In this way, text that requests a recommendation for an entity having a particular category, and associated with a location such as a city, may be identified and converted to a structured query using particular rules and templates.  The rule and template technique therefore provides an alternative to invoking the typeahead search engine for text that meets the criteria of the defined rules and templates.  For the text of the post 404, the structured queries produced by the typeahead search engine (Pizza Places in Palo Alto, Calif.) and the rule-template technique (category=pizza and location=Palo Alto) both produce the search results "Angelo's Palo Alto" 408 and "Mama Santa's Pizza" 410, which are displayed in the search results panel 406.  The structured queries generated by the two techniques described above do not necessarily both produce the same search results for other input queries.  The search results identify entities that may be answers to the user's request for recommendations.  The search results correspond to social graph entities that referred to herein as second entities and have associated entity names.  The search results panel 406 may also include a selectable link 412 with a label such "More results .  . . " that a user may select to display additional search results, and a selectable link 414 with a label such as "Refine search" that a user may select to add and/or remove search criteria to/from the structured query).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, in view of the teachings of Graham and Lee-Goldman, to to allow a user readily identify news stories of interest to the user (Graham [0003]).
25.	Claim 20 is same as claim 10 and is rejected for the same reasons as applied hereinabove.

Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure.
29.	The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
30.	When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the reference cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SyLing Yen whose telephone number is 571-270-1306.  The examiner can normally be reached on Mon-Fri 8:30am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached at 571-270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SyLing Yen
Examiner
Art Unit 2166




/SYLING YEN/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
January 13, 2022